EXHIBIT A
Jones v. Progressive Casualty Insurance Company, Slip Copy (2018)


                                                           under Federal Rule of Civil Procedure 12(b)(6). Dkt. Nos.
                                                           107, 108.
                 2018 WL 4521919
   Only the Westlaw citation is currently available.
    United States District Court, N.D. California.
                                                                                BACKGROUND
      Bobby JONES, individually, and on behalf
       of all others similarly situated, Plaintiff,        As alleged in the TAC, Jones bought a 1999 Chevrolet
                            v.                             Venture in 2015 for $3,250. Dkt. No. 106 ¶ 37. He insured
      PROGRESSIVE CASUALTY INSURANCE                       his car with Progressive. Id. ¶¶ 3, 43-45, Ex. A. Less than a
            COMPANY, et al., Defendants.                   month after the purchase, Jones got into an accident that
                                                           totaled the car and sent him and his wife to the hospital.
                Case No. 16-cv-06941-JD                    Id. ¶ 38. Jones filed an insurance claim with Progressive,
                            |                              which it eventually settled over the “total loss” of his
                  Signed 09/19/2018                        vehicle for $2,800. Id. ¶¶ 44, 46, 68.

Attorneys and Law Firms                                    The complaint focuses on Progressive’s and Mitchell’s
                                                           conduct during the claim settlement process. To determine
David Alexander Kleczek, Kleczek Law Office, Herbert
                                                           the coverage payment to Jones, Progressive engaged
Paul Bryant, Law Offices of H. Paul Bryant, Oakland,
                                                           Mitchell to find valuations of “comparable vehicles.” See,
CA, for Plaintiff.
                                                           e.g., id. ¶ 49. Progressive gave Jones a search report
Julia Constance Barrett, Zachary Andrew McEntyre,          from Mitchell that stated a value of $2,413.41 for a car
Jeffrey S. Cashdan, King and Spalding LLP, Atlanta,        of the same year, make, and model as Jones’s. Id. ¶¶
GA, Timothy Tully Scott, King & Spalding LLP, Palo         49-50. The report did not disclose that the vehicle in the
Alto, CA, Scott Thomas Schutte, Gregory Thomas Fouts,      report had a “salvage title,” which meant it was itself
Tedd MacRae Warden, Morgan, Lewis and Bockius LLP,         a total loss. Id. ¶ 50. Another report listed other low-
Chicago, IL, Phillip Jared Wiese, Morgan, Lewis and        valuation comparables from dealerships that Jones alleges
Bockius, San Francisco, CA, for Defendants.                were never actually contacted by Mitchell. Id. ¶ 52. Jones
                                                           asked Progressive to use the price of his own vehicle, which
                                                           he had bought just a few weeks before the accident, but
                                                           Progressive declined. Id. ¶ 64.
        ORDER RE MOTIONS TO DISMISS

                                                           Jones says the reports misled him about the value of his
                Re: Dkt. Nos. 107, 108                     claim, and that he relied on them to settle for less than
                                                           he was entitled to recover. Id. ¶¶ 58, 65-69. Jones alleges
JAMES DONATO, United States District Judge                 seven California state law claims on behalf of himself and
                                                           a putative class of Progressive policyholders in California
 *1 In this putative class action, named plaintiff Bobby
                                                           for fraud, misrepresentation, breach of contract, breach
Jones has sued defendants Progressive Casualty Insurance
                                                           of the implied covenant of good faith and fair dealing,
Company and Progressive Select Insurance Company
                                                           intentional interference with contractual relations, and
(together, “Progressive”), and Mitchell International,
                                                           violations of the Unfair Competition Law, Cal. Bus. &
Inc. (“Mitchell”), for fraud and other consumer claims
                                                           Prof. Code § 17200 et seq. (“UCL”) and Consumers Legal
relating to automobile insurance. Dkt. No. 106. Jones
alleges that Progressive and Mitchell, a provider of       Remedies Act, Cal. Civ. Code § 1770 et seq. (“CLRA”). 1
claim services, surreptitiously used low-value salvage
vehicles to determine payments to insureds whose cars      Progressive and Mitchell move to dismiss all the claims
had been declared a total loss. Two other Progressive      against them under Rule 12(b)(6). The Court has
entities, Progressive Corporation and Progressive Direct   jurisdiction under the Class Action Fairness Act, 28
Insurance Company, have been dismissed without             U.S.C. § 1332(d), and the motions are granted and denied
prejudice. Dkt. Nos. 95, 115. The remaining defendants     in part.
move to dismiss the Third Amended Complaint (“TAC”)


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    1
Jones v. Progressive Casualty Insurance Company, Slip Copy (2018)


                                                                  allegations.” Moore v. Kayport Package Exp., Inc., 885
                                                                  F.2d 531, 540 (9th Cir. 1989).
                  LEGAL STANDARDS

 *2 Straightforward standards govern the application of
Rule 12(b)(6). To meet the pleading requirements of Rule                                DISCUSSION
8(a) and to survive a Rule 12(b)(6) motion to dismiss,
a claim must provide “a short and plain statement ...             I. THE CLAIMS AGAINST PROGRESSIVE
showing that the pleader is entitled to relief,” Fed. R. Civ.
P. 8(a)(2), including “enough facts to state a claim ... that        A. The Contract Claims
is plausible on its face.” Bell Atl. Corp. v. Twombly, 550        Jones has plausibly alleged that Progressive breached the
U.S. 544, 570 (2007). A claim is plausible on its face if,        terms of its contract with him. The insurance policy, which
accepting all factual allegations as true and construing          is attached to the TAC and incorporated by reference and
them in the light most favorable to the plaintiff, the Court      so may be considered in the motion to dismiss context, see
can reasonably infer that the defendant is liable for the         Shaw v. Ocwen Loan Servicing, LLC, No. 15-CV-01755-
misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678          JD, 2016 WL 7048979, at *2 (N.D. Cal. Dec. 5, 2016),
(2009). But the Court will not treat as fact or accept as         required Progressive to pay him the lowest of several
true allegations that are bare legal conclusions, recitations     possible values, including the “actual cash value” of his
of elements or unwarranted deductions. Id.; In re Gilead          car, which is assessed based on the “market value, age,
Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).           and condition of the vehicle at the time the loss occurs.”
The plausibility analysis is “context-specific” and not only      Dkt. No. 106, Ex. A at 22-23. Jones plausibly alleges
invites but “requires the reviewing court to draw on its          that Progressive breached this obligation by arbitrarily
judicial experience and common sense.” Iqbal, 556 U.S. at         and surreptitiously using a salvage title value to the
679.                                                              exclusion of any other comparison. The claim for breach
                                                                  of the implied covenant of good faith and fair dealing
Because some of the claims sound in fraud, Rule 9(b) also         goes forward with the contract claim. See Graham v.
applies. Kearns v. Ford Motor Co., 567 F.3d 1120, 1125            Wells Fargo Bank, N.A., No. 15-CV-04220-JD, 2016 WL
(9th Cir. 2009); Fed. Trade Comm'n v. D-Link Sys., Inc.,          2937501, at *2 (N.D. Cal. May 20, 2016).
No. 3:17-CV-00039-JD, 2017 WL 4150873, at *2 (N.D.
Cal. Sept. 19, 2017). Rule 9(b) requires that “a party must
                                                                    B. The Tort Claims
state with particularity the circumstances constituting
                                                                  The claims for fraud and misrepresentation present a
fraud or mistake.” Fed. R. Civ. P. 9(b). A “pleading must
                                                                  more nuanced question. Jones says that Progressive
identify the who, what, when, where, and how of the
                                                                  misrepresented the value of his car to induce him to accept
misconduct charged, as well as what is false or misleading
                                                                  an artificially low insurance payment. See Dkt. No. 106 ¶¶
about the purportedly fraudulent statement, and why it is
                                                                  99, 104. In Progressive’s view, this amounts to seeking tort
false.” United States ex rel. Anita Silingo v. WellPoint, Inc.,
                                                                  damages for a breach of the policy, which is barred by the
No. 16-56400, 2018 WL 4403407, at *6 (9th Cir. Sept. 11,
                                                                  economic loss rule.
2018) (internal quotation and citation omitted); see also
McLellan v. Fitbit, Inc., No. 3:16-CV-00036-JD, 2018 WL
                                                                  Broadly speaking, the economic loss rule is intended to
2688781, at *1 (N.D. Cal. June 5, 2018). While conclusory
                                                                  police the boundary between tort and contract damages,
allegations “with no ‘particularized supporting detail’ do
                                                                  and holds that certain damages should be remedied only
not suffice,” the complaint “need not allege a precise time
                                                                  in contract. See Giles v. General Motors Acceptance Corp.,
frame, describe in detail a single specific transaction or
                                                                  494 F.3d 865, 873-74 (9th Cir. 2007); Apollo Grp., Inc.
identify the precise method used to carry out the fraud.”
                                                                  v. Avnet, Inc., 58 F.3d 477, 479 (9th Cir. 1995) (“[A]
McLellan, 2018 WL 2688781, at *1 (quoting United States
                                                                  plaintiff who suffers only pecuniary injury as a result of
v. United Healthcare Ins. Co., 848 F.3d 1161, 1180 (9th
                                                                  the conduct of another cannot recover those losses in tort.
Cir. 2016) ). “A pleading is sufficient under Rule 9(b) if
                                                                  Instead, the claimant is limited to recovery under the law
it identifies the circumstances constituting fraud so that
                                                                  of contract.”). The rule was developed in product liability
a defendant can prepare an adequate answer from the
                                                                  cases, where its application was a relatively easy matter.
                                                                  Giles, 494 F.3d at 873-74; CHMM, LLC v. Freeman


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Jones v. Progressive Casualty Insurance Company, Slip Copy (2018)


Marine Equip., Inc., 791 F.3d 1059, 1062 (9th Cir. 2015).       does not bar the fraud claims against Progressive. Jones
The export of the rule to other domains, however, “has          alleges that Progressive knowingly and intentionally
produced difficulty and confusion.” Giles, 494 F.3d at 874.     misrepresented or concealed facts to defraud him of the
                                                                fair coverage value of his lost vehicle. Those claims entail
 *3 As our circuit has observed, much of the difficulty         duties and facts independent of the breach of contract
comes from the fact that the rule is often misinterpreted       claim, or any disappointed contractual expectations, and
to bar all tort recovery for “purely” economic losses.          focus on the type of “behavior that goes to the heart of
Id. at 874-75. Applying the rule in that fashion makes          the special insurance relationship and gives rise to tort
scant sense because torts like fraud and negligent              remedies.” Jonathan Neil, 33 Cal. 4th at 940.
misrepresentation exist precisely to remedy purely
economic losses. Id. at 875. For that reason, many state        Turning to the adequacy of the fraud claims under Rule
and federal courts have declined to dismiss fraud and           9(b), Progressive contends that Jones did not sufficiently
misrepresentation claims under the rule. Id. (and cases         plead reliance. To the contrary, the TAC expressly
cited therein). But many other courts have applied the          alleges that Jones relied on the valuation statements and
rule very broadly, which has led to considerable tension        reports provided by Progressive to accept the payment it
in the case law. See, e.g., Apollo Grp., 58 F.3d at 480         tendered. See, e.g., Dkt. No. 106 ¶¶ 50-54, 58-59, 64-69.
n.3 (finding “no consensus among courts” considering            Jones provides enough specificity about the reports and
whether negligent misrepresentation is an exception to the      statements he alleges were false or misleading to give fair
economic loss rule).                                            notice of the claim. Progressive challenges the veracity
                                                                of these allegations, but that question is reserved for
In California, the “economic loss rule requires a purchaser     summary judgment or trial.
to recover in contract for purely economic loss due to
disappointed expectations, unless he can demonstrate
harm above and beyond a broken contractual promise.”               C. The UCL Claim
Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th              The UCL claim will also go forward. The UCL defines
979, 988 (2004). In the insurance context, the California       “unfair competition” to include “any ‘unlawful, unfair or
Supreme Court has determined that, “when the insurer            fraudulent business act or practice.’ ” Rosell v. Wells Fargo
unreasonably and in bad faith withholds payment of the          Bank, N.A., No. 12-CV-06321-JD, 2014 WL 4063050, at
claim of its insured, it is subject to liability in tort.”      *5 (N.D. Cal. Aug. 15, 2014) (quoting Bus. & Prof. Code
Jonathan Neil & Assoc., Inc. v. Jones, 33 Cal. 4th 917,         § 17200). The statute’s “coverage is sweeping, embracing
938 (2004) (internal quote omitted). “The actionable            anything that can properly be called a business practice
withholding of benefits may consist of the denial of            and that at the same time is forbidden by law.” Cel-
benefits due; paying less than due; and/or unreasonably         Tech Commc'ns, Inc. v. Los Angeles Cellular Tel. Co., 20
delaying payments due.” Major v. Western Homes Ins.             Cal. 4th 163, 180 (1999) (quotation and citation omitted).
Co., 169 Cal. App. 4th 1197, 1209 (2009) (quotations and        “By proscribing ‘any unlawful’ business practice, section
citations omitted). “ ‘[B]ad faith’ does not connote positive   17200 ‘borrows’ violations of other laws and treats them as
misconduct of a malicious or immoral nature; it simply          unlawful practices that the unfair competition law makes
means the insurer acted deliberately.” Id. (quotation and       independently actionable.” Id. (quotation and citation
citation omitted). The insured need only “show that the         omitted). Conduct that is independently actionable under
insurer has (1) withheld benefits due under the policy, and     some other law can form the basis of a UCL claim. Rosell,
(2) that such withholding was ‘unreasonable’ or ‘without        2014 WL 4063050, at *5-6.
proper cause.’ ” Id. (quoting Gruenberg v. Aetna Ins. Co.,
9 Cal. 3d 566, 574 (1973) ). Tort damages may be pursued         *4 Jones’s UCL claim is predicated on the fraud
for breach of the covenant of good faith and fair dealing       and misrepresentations claims that Progressive settled
in insurance contracts. See id.; Jonathan Neil, 33 Cal. 4th     coverage claims on the basis of misleading valuation
at 937-38.                                                      reports. See Dkt. No. 106 ¶ 92. That is enough under the
                                                                UCL.
These authorities indicate that the economic loss rule, as
interpreted in California for insurance coverage disputes,      Progressive’s argument under the Unfair Insurance
                                                                Practices Act (UIPA), Cal. Ins. Code § 790.03, does not


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        3
Jones v. Progressive Casualty Insurance Company, Slip Copy (2018)


change this conclusion. The UIPA defines a number of              9(b), a fraud suit against differently situated defendants
unfair methods of competition and unfair and deceptive            must ‘identify the role of each defendant in the alleged
acts or practices in the business of insurance. The statute       fraudulent scheme.’ ” WellPoint, 2018 WL 4403407, at
does not grant a private right to sue, and the California         *7 (quoting Swartz v. KPMG LLP, 476 F.3d 756, 765
Supreme Court has warned against UIPA claims dressed              (9th Cir. 2007) ). This problem is all the more striking
in other robes. See Moradi-Shalal v. Fireman’s Fund Ins.          in the TAC because Jones was advised before filing it
Cos., 46 Cal. 3d 287 (1988); Zhang v. Superior Court, 57          to clarify the misrepresentations attributable to Mitchell.
Cal. 4th 364, 369 (2013). Nevertheless, claims premised           10/26/2017 Hr'g Tr. at 15:13-16:6.
on fraud and breach of contract may proceed under the
UCL even if the relevant conduct arguably violated the            The plausibility of the claims against Mitchell is further
UIPA. Zhang, 57 Cal. 4th at 369; see also Diaz v. First Am.       undermined by an overall lack of facts. Jones says Mitchell
Home Buyers Prot. Corp., 541 F. App'x 773, 775 (9th Cir.          misled him because (1) its reports did not disclose that the
2013) (citing Zhang, 57 Cal. 4th at 384). The UCL claim           comparable vehicles had salvage titles, and (2) the reports
fits comfortably within these parameters, and so dismissal        included cars from dealers that Mitchell never actually
is denied.                                                        consulted. Id. ¶¶ 49-52. But even taking these allegations
                                                                  as true for 12(b)(6) purposes, they do not adequately
                                                                  allege fraud or misrepresentation claims. Mitchell was a
   D. The CLRA Claim                                              third-party vendor acting at the direction of Progressive,
The CLRA claim is a different matter. The CLRA                    providing it with analytical reports that Progressive then
allows consumers injured by certain unlawful business             chose to use in its negotiations with Jones. Id. ¶¶ 8,
practices to recover damages. Cal. Civ. Code §§ 1770,             17, 57-59, 64, 67. Progressive, not Mitchell, decided to
1780(a). Before a consumer may sue, she must provide              share copies of the reports with him. Id. ¶¶ 27, 56-58.
the defendant written notice of the alleged violations by         Nowhere does Jones allege that Mitchell promised him
certified mail and demand that the defendant “correct,            anything about the nature, scope, or contents of the
repair, replace, or otherwise rectify the goods or services       reports. Similarly, the cursory reference to a phone call
alleged to” violate the CLRA. Id. § 1782(a). And once             between Jones and a Mitchell representative does not
a complaint is filed, it must be accompanied by “an               support his claims. The lone allegation that an unnamed
affidavit stating facts showing that the action has been          Mitchell representative on an unspecified date “stood by”
commenced” in the proper county. Id. § 1780(d). “If a             dealer quotes and said it “could not consider a vehicle
plaintiff fails to file the affidavit required by this section,   submitted by the insured,” id. ¶ 53, is too vague for
the court shall, upon its own motion or upon motion of            Rule 9(b) purposes and does not allow an inference that
any party, dismiss the action without prejudice.” Id.             Mitchell made misrepresentations to Jones.

Jones acknowledges that he did not comply with these               *5 Consequently, the fraud and misrepresentation claims
procedural requirements but says he should be excused             against Mitchell are dismissed. The UCL claim, which is
because defendants had “actual notice of the claims               predicated on the same conduct, is dismissed for the same
against them.” Dkt. No. 111 at 14. That is a questionable         reason.
proposition because the TAC is the first complaint to
assert a CLRA claim. In any event, the statute requires           The TAC also does not state enough for the intentional
“a literal application of the notice provisions.” Outboard        interference with contact claim. The elements of
Marine Corp. v. Superior Court, 52 Cal. App. 3d 30, 41            intentional interference are: “ ‘(1) a valid contract between
(1975). Consequently, the CLRA claim is dismissed.                plaintiff and a third party; (2) defendant’s knowledge of
                                                                  this contract; (3) defendant’s intentional acts designed
                                                                  to induce a breach or disruption of the contractual
II. THE CLAIMS AGAINST MITCHELL
                                                                  relationship; (4) actual breach or disruption of the
In contrast to Progressive, the claims against Mitchell
                                                                  contractual relationship; and (5) resulting damage.’ ”
are not sufficiently plausible to go forward. To start,
                                                                  United Nat. Maintenance, Inc. v. San Diego Convention
the complaint generally lumps Mitchell together with
                                                                  Ctr., Inc., 766 F.3d 1002, 1006 (9th Cir. 2014) (quoting
Progressive, with no meaningful distinctions drawn
                                                                  Pacific Gas & Electric Co. v. Bear Stearns & Co., 50 Cal.
between them. That will not do. “To satisfy Rule


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Jones v. Progressive Casualty Insurance Company, Slip Copy (2018)



3d 1118, 1126 (1990) ). “It is generally not a requirement
that ‘the defendant’s conduct be wrongful apart from                                      CONCLUSION
the interference with the contract itself.’ ” Redfearn v.
Trader Joe’s Co., 20 Cal. App. 5th 989, 997 (2018) (quoting         The CLRA claim against Progressive is dismissed without
Quelimane Co. v. Stewart Title Guarantee Co., 19 Cal. 4th           prejudice. Progressive’s motion to dismiss is denied in all
26, 55 (1998) ).                                                    other respects. Because the TAC is the fourth complaint
                                                                    in this case, the Court will not automatically grant further
Jones does not plausibly allege that Mitchell intended to           leave to amend for the CLRA. Jones has had ample
breach or disrupt his insurance contract with Progressive,          opportunity to tee up that claim. If future circumstances
or knew its actions would likely lead to that result. Setting       warrant, he may file a motion for leave to amend.
aside the entirely conclusory allegations that Progressive
and Mitchell conspired to harm him, which bear no weight            Mitchell’s motion to dismiss is granted, and all claims
under Twombly and Iqbal, see, e.g., Dkt. No. 106 ¶¶ 9-12,           against it are dismissed without prejudice. Because this is
24, 31-36, Jones says only that Mitchell, as an outside             the fourth time around on the complaint, the Court would
claims services provider, generated comparative reports             be well within its discretion to dismiss with prejudice.
at Progressive’s direction. That is not enough. Even                Even so, the Court indicated at the hearing that it would
assuming the reports were misleading, Jones provides no             dismiss without prejudice and allow Jones to request leave
facts plausibly stating that Mitchell intended to disrupt           to amend if warranted by discovery. The Court will stick
his policy with Progressive, or knew that interference was          with that course of action.
likely to occur. See Quelimane Co., 19 Cal. 4th at 56. The
claim is dismissed.                                                 IT IS SO ORDERED.


The CLRA claim against Mitchell suffers from the same
                                                                    All Citations
procedural deficiencies as the one against Progressive. It
too is dismissed.                                                   Slip Copy, 2018 WL 4521919



Footnotes
1      The TAC’s seventh claim is under the “California Consumer Remedies Act.” Based on Jones’s oppositions to the motions
       to dismiss, it is clear he meant the CLRA.


End of Document                                                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               5
